DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In ¶0001 of specification filed on 9/17/2020, “The present application is a continuation of U.S. Patent App. No. 16/132,808, filed September 17, 2018,” should read as “The present application is a continuation of U.S. Patent App. No. 16/132,808, filed September 17, 2018, Now abandoned, ”.
Appropriate correction is required.
Claim Objections
Claims 2-3, 6 7, 9 , 13 are objected to because of the following informalities:  
In line 8 of claim 2, “a plurality of solid drug pellets”  should read as “
In line 4 of claim 13, “a drug depot”  should read as “
In line 6 of claim 6, “a drug depot”  should read as “.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a drug depot”  in line 1. It is unclear if it referring to the limitation in claim 6, line 1 or it is new limitation ( for the purpose of examination, the examiner will interpret the limitation as it is referring to the limitation in line 1 of claim 6).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hickey (US. 2,751,907).
Re Claim 13, Hickey discloses a system for delivering a drug depot (Figs. 1-2, Col. 1, lines 15-19), the system comprising: a plunger (13, 6, 16) slidable in a passageway of a needle (5 has a lumen Co. 1, lines 15-25 ) having a proximal end (annotated Fig. 2 of Hickey), a distal end (annotated Fig. 2 of Hickey) comprising an opening (18), the passageway in communication with the opening (lumen of the needle, Fig. 2); the plunger configured to push a drug depot (pellet) though the passageway (Co. 2, lines 15-25) and out of the opening (Col. 2, lines 15-25), the plunger comprising: a first end (annotated Fig. 2 of Hickey), a second end (annotated Fig. 2 of Hickey), a shaft portion extending from the first end to a position proximate the second end (1st end to end of the shaft see annotated Fig. 2 of Hickey), and a tip portion extending from the position proximate the second end to the second end (16), the tip portion comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion to a minimum diameter at the second end (annotated Fig. 2 of Hickey).
Re Claim 14, Hickey discloses the drug depot positioned in the passageway (Co. 2, lines 15-25). 
Re Claim 18, Hickey discloses wherein the drug depot comprises a plurality of pellets (Col. 1, lines 15-25). 
Re Claim 20, Hickey discloses wherein the plunger is configured to push the drug depot through the passageway and out of the opening without the drug depot becoming stuck in the passageway or the opening (Col. 2, lines 15-25).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15-17, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (US. 2,751,907)  in view of McKay (US. 20090131908A1).
Re Claim 2, Hickey discloses a system for delivering a plurality of solid drug pellets (Figs. 1-2, Col. 1, lines 15-19), the system comprising: an epidural Tuohy needle (5, bending tip 17 and can be uses in epidural, Col.1, lines 20- 35), the needle comprising: a proximal end (close to 10, Fig. 2, see annotated Fig. 2 of Hickey), a distal end  (close to 17) comprising an opening (18), and a passageway ( lumen of the needle) in communication with the opening (Fig. 2); and a plurality of solid drug pellets (Col. 1, lines 15-25) and the rigid plunger (13, 6, 16) slidable in the passageway (Col. 2, lines 15-25) and configured to push the plurality of solid drug pellets through the passageway (Col. 2, lines 15-25) and out of the opening (Col. 2, lines 15-25), the plunger comprising: a first end (close to 13, see annotated Fig. 2 of Hickey), a second end (see the annotated Fig. 2 of Hickey), a shaft portion  (1st end to end of the shaft see annotated Fig. 2 of Hickey) extending from the first end to a position proximate (end of the shaft, see annotated Fig. 2 of Hickey) the second end (see annotated Fig. 2 of Hickey), and a tip portion (16) extending from the position proximate the second end to the second end (see annotated Fig. 2 of Hickey), the tip portion comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion to a minimum diameter at the second end  (see annotated Fig. 2 of Hickey), but it fails to specifically discloses that the needle configured to create a pathway to an epidural space, and the plurality of solid drug pellets are in the passageway, each of the solid drug pellets comprising a therapeutically effective amount of clonidine and a biodegradable polymer; the tip portion of the plunger has a chamfer angle extends at an angle of 10° to 45° relative to a longitudinal axis of the plunger.

    PNG
    media_image1.png
    772
    494
    media_image1.png
    Greyscale
 
Annotated Fig. 2 of Hickey
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and a plunger (58) comprising: a rigid material such that the plunger cannot be bent without breaking (0049, glass or ceramics, steel, aluminum) a tip portion (60, Fig. 1) with bullet-shape, (Fig. 2b) extending from the position proximate (from the point that curvature started, Fig. 2b) the second end to the second end (top end, Fig. 3), the tip portion having a bullet-nose shape (Fig. 2b) comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion (diameter of 58) to a minimum diameter at the second end (top end of 60, Fig. 2b) so that a chamfer angle extends at an angle of 10 degree to 45 degree relative to a longitudinal axis of the plunger (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger and the pellets of Hickey so that the needle configured to create a pathway to an epidural space, and the plurality of solid drug pellets are in the passageway, each of the solid drug pellets comprising a therapeutically effective amount of clonidine and a biodegradable polymer; the tip portion of the plunger has a chamfer angle extends at an angle of 10° to 45° relative to a longitudinal axis of the plunger as taught by McKay for the purpose of treating plurality of diseases and condition and allowing the plunger tip pushes of the drug pellet for easier drug delivery which may have different shapes (McKay,¶0056 for treating several condition/ diseases. ¶0049, ¶0052 for shape of the plunger tip that desired to pushes the pellets easily, ¶0060 for pellets with several desired shapes).
Re Claim 3, Hickey fails to disclose wherein each of the plurality of solid drug pellets comprises: a length of 4 mm; and a diameter of 0.75 mm, a ratio of the length to the diameter being 5.33:1, the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway.  
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (30 in Fig. 2b, 4, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and wherein each of the plurality of solid drug pellets comprises: a length of 4 mm (¶0067); and a diameter of 0.75 mm (¶0067), a ratio of the length to the diameter being 5.3 to 3:1 (¶0067), the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway (¶0077,  wherein the 18 gauge is 1.024 mm and the pellets can has 0.7 mm to 1mm diameter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified needle and pellets of Hickey so that each of the plurality of solid drug pellets comprises: a length of 4 mm; and a diameter of 0.75 mm, a ratio of the length to the diameter being 5.33:1, the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may have different shapes (McKay, ¶0049, ¶0052).
Re Claim 4, the modified Hickey discloses wherein the plunger is configured to push the plurality of solid drug pellets through the passageway and out of the opening without the plurality of solid drug pellets becoming stuck in the passageway or the opening (Hickey, Col. 2, lines 15-25).  
Re Claim 5, the modified Hickey discloses wherein a shape of the tip portion allows the tip portion to move into the passageway a greater distance than if the tip portion comprised a planar end surface (Hickey, 16 Fig. 2, McKay has a shape of bullet ¶0049, ¶0052).  
Re Claim 6, Hickey discloses a system for delivering a drug depot (Figs. 1-2, Col. 1, lines 15-19), the system comprising: a needle (5) comprising: a proximal end (annotated Fig. 2 of Hickey), a distal end (annotated Fig. 2 of Hickey) comprising an opening (18), and a passageway in communication with the opening (lumen of the needle); a drug depot positioned in the passageway (Co. 1, lines 15-25), and a rigid plunger (13, 6, 16) slidable in the passageway and the configured to push the drug depot through the passageway and out of the opening (Col. 2, lines 15-25), the plunger comprising: a first end (annotated Fig. 2 of Hickey), a second end (annotated Fig. 2 of Hickey), a shaft portion extending from the first end to a position proximate the second end (1st end to end of the shaft see annotated Fig. 2 of Hickey), and a tip portion extending from the position proximate the second end to the second end (16), the tip portion comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion to a minimum diameter at the second end (annotated Fig. 2 of Hickey), but it fails to disclose that  the drug depot comprising a therapeutically effective amount of clonidine and a biodegradable polymer.
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (30 in Fig. 2b, 4, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets (drug depot) comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and a plunger (58) comprising: a rigid material such that the plunger cannot be bent without breaking (0049, glass or ceramics, steel, aluminum) a tip portion (60, Fig. 1) with bullet-shape, (Fig. 2b) extending from the position proximate (from the point that curvature started, Fig. 2b) the second end to the second end (top end, Fig. 3), the tip portion having a bullet-nose shape (Fig. 2b) comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion (diameter of 58) to a minimum diameter at the second end (top end of 60, Fig. 2b) so that a chamfer angle extends at an angle of 10 degree to 45 degree relative to a longitudinal axis of the plunger (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug depot of Hickey so that the drug depot comprising a therapeutically effective amount of clonidine and a biodegradable polymer as taught by McKay for the purpose of treating plurality of diseases (McKay,¶0056 for treating several condition/ diseases).
Re Claim 7, Hickey fails to disclose wherein the drug depot comprises a solid pellet having a length of 4 mm and a diameter of 0.75 mm, a ratio of the length to the diameter being 5.33:1, the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway. 
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (drug depot 30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and wherein each of the plurality of solid drug pellets comprises: a length of 4 mm (¶0067); and a diameter of 0.75 mm (¶0067), a ratio of the length to the diameter being 5.3 to 3:1 (¶0067), the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway (¶0077,  wherein the 18 gauge is 1.024 mm and the pellets can has 0.7 mm to 1mm diameter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified needle and drug depot of Hickey so that the drug depot comprises a solid pellet having a length of 4 mm and a diameter of 0.75 mm, a ratio of the length to the diameter being 5.33:1, the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052).
 Re Claim 8, modified Hickey discloses wherein the drug depot comprises a plurality of pellets (Hickey, Col. 1, lines 15-25).  
Re Claim 9, Hickey fails to disclose wherein each of the plurality of pellets comprises: a length of 4 mm; a diameter of 0.75 mm, the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway. 
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (drug depot 30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and wherein each of the plurality of solid drug pellets comprises: a length of 4 mm (¶0067); and a diameter of 0.75 mm (¶0067), a ratio of the length to the diameter being 5.3 to 3:1 (¶0067), the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway (¶0077,  wherein the 18 gauge is 1.024 mm and the pellets can has 0.7 mm to 1mm diameter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified needle and pellets of Hickey so that each of the plurality of pellets comprises: a length of 4 mm; a diameter of 0.75 mm, the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052).
 Re Claim 10, the modified Hickey discloses wherein the plunger is configured to push the drug depot through the passageway and out of the opening without the drug depot becoming stuck in the passageway or the opening (Hickey, Col. 2, lines 15-25).  
Re Claim 11, Hickey fails to disclose wherein a chamfer angle of the tip portion is 10° to 45° .  
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and a plunger (58) comprising: a rigid material such that the plunger cannot be bent without breaking (0049, glass or ceramics, steel, aluminum) a tip portion (60, Fig. 1) with bullet-shape, (Fig. 2b) extending from the position proximate (from the point that curvature started, Fig. 2b) the second end to the second end (top end, Fig. 3), the tip portion having a bullet-nose shape (Fig. 2b) comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion (diameter of 58) to a minimum diameter at the second end (top end of 60, Fig. 2b) so that a chamfer angle extends at an angle of 10 degree to 45 degree relative to a longitudinal axis of the plunger (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger of Hickey so that the tip portion of the plunger has a chamfer angle extends at an angle of 10° to 45° relative to a longitudinal axis of the plunger as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052 for shape of the plunger tip that desired to pushes the pellets easily, ¶0060 for pellets with several desired shapes).
Re Claim 12, Hickey discloses wherein the plunger is configured to push a drug depot through the passageway and out of the opening without the drug depot becoming stuck in the passageway or the opening (Hickey, Col. 2, lines 15-25), the needle is an epidural Tuohy needle (5, bending tip 17 and can be uses in epidural, Col.1, lines 20- 35),wherein the plunger is rigid (Hickey, Fig. 2), wherein a shape of the tip portion allows the tip portion to move into the passageway a greater distance than if the tip portion comprised a planar end surface (Fig. 2, Hickey, the shape if the tip of the plunger can perform this limitation), but it fails to disclose that the needle configured to create a pathway to an epidural space, and wherein the drug depot comprises a solid pellet having a length of 4 mm and a diameter of 0.75 mm.  
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and that the needle configured to create a pathway to an epidural space, and wherein the drug depot comprises a solid pellet having a length of 4 mm and a diameter of 0.75 mm (¶0067).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger and the pellets of Hickey so that the needle configured to create a pathway to an epidural space, and wherein the drug depot comprises a solid pellet having a length of 4 mm and a diameter of 0.75 mm as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052 for shape of the plunger tip that desired to pushes the pellets easily, ¶0060 for pellets with several desired shapes).
Re Claim 15, Hickey fails to disclose wherein the drug depot comprises a therapeutically effective amount of clonidine and a biodegradable polymer. 
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and a plunger (58) comprising: a rigid material such that the plunger cannot be bent without breaking (0049, glass or ceramics, steel, aluminum) a tip portion (60, Fig. 1) with bullet-shape, (Fig. 2b) extending from the position proximate (from the point that curvature started, Fig. 2b) the second end to the second end (top end, Fig. 3), the tip portion having a bullet-nose shape (Fig. 2b) comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion (diameter of 58) to a minimum diameter at the second end (top end of 60, Fig. 2b) so that a chamfer angle extends at an angle of 10 degree to 45 degree relative to a longitudinal axis of the plunger (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug depot of Hickey so that the drug depot comprises a therapeutically effective amount of clonidine and a biodegradable polymer as taught by McKay for the purpose of treating plurality of diseases (McKay,¶0056 for treating several condition/ diseases).
 Re Claim 16, Hickey fails to disclose wherein the drug depot comprises a pellet having a length of 4 mm and a diameter of 0.75 mm.  
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (drug depot 30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and wherein each of the plurality of solid drug pellets comprises: a length of 4 mm (¶0067); and a diameter of 0.75 mm (¶0067), a ratio of the length to the diameter being 5.3 to 3:1 (¶0067), the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway (¶0077,  wherein the 18 gauge is 1.024 mm and the pellets can has 0.7 mm to 1mm diameter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified pellets of Hickey so that the drug depot comprises a pellet having a length of 4 mm and a diameter of 0.75 mm as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052).
Re Claim 17, Hickey fails to disclose wherein a ratio of a length of the drug depot to a diameter of the drug depot is 5.33:1.  
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (drug depot 30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and wherein each of the plurality of solid drug pellets comprises: a length of 4 mm (¶0067); and a diameter of 0.75 mm (¶0067), a ratio of the length to the diameter being 5.3 to 3:1 (¶0067), the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway (¶0077,  wherein the 18 gauge is 1.024 mm and the pellets can has 0.7 mm to 1mm diameter).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified pellets of Hickey so that a ratio of a length of the drug depot to a diameter of the drug depot is 5.33:1as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052).
Re Claim 19, Hickey fails to disclose wherein a chamfer angle of the tip portion is 10° to 45°.
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and a plunger (58) comprising: a rigid material such that the plunger cannot be bent without breaking (0049, glass or ceramics, steel, aluminum) a tip portion (60, Fig. 1) with bullet-shape, (Fig. 2b) extending from the position proximate (from the point that curvature started, Fig. 2b) the second end to the second end (top end, Fig. 3), the tip portion having a bullet-nose shape (Fig. 2b) comprising a progressively decreasing diameter from a maximum diameter at or adjacent the shaft portion (diameter of 58) to a minimum diameter at the second end (top end of 60, Fig. 2b) so that a chamfer angle extends at an angle of 10 degree to 45 degree relative to a longitudinal axis of the plunger (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plunger tip of Hickey so that a chamfer angle of the tip portion is 10° to 45° as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052 for shape of the plunger tip that desired to pushes the pellets easily, ¶0060 for pellets with several desired shapes).
  Re Claim 21, Hickey discloses wherein the plunger is configured to push the drug depot through the passageway and out of the opening without the drug depot becoming stuck in the passageway or the opening (Col. 2, lines 15-25), but it fails to disclose the drug depot positioned in the passageway, wherein the drug depot comprises a therapeutically effective amount of clonidine and a biodegradable polymer, wherein a ratio of the length to the diameter being 5.33:1, , and wherein a chamfer angle of the tip portion is 10° to 45° relative to a longitudinal axis of the plunger.
However, McKay discloses a needle (24, Figs. 1-7) configured to create a pathway (Fig. 7) to an epidural space (Fig. 7,¶0006, ¶0037) and the plurality of solid drug pellets (drug depot 30 in Fig. 2b, 40, 42, 46, Fig. 3d, Fig. 6) are in the passageway  (after the plunger is pushes the pellets, they are moving inside lumen of the 24. Fig.4, Fig. 6), each of the solid drug pellets comprising a therapeutically effective amount of clonidine (¶0056) and a biodegradable polymer (¶0057); and wherein each of the plurality of solid drug pellets comprises: a length of 4 mm (¶0067); and a diameter of 0.75 mm (¶0067), a ratio of the length to the diameter being 5.3 to 3:1 (¶0067), the diameter being 0.01 inches to 0.1 inches less than a maximum diameter of the passageway or 0.2 inches to 0.5 inches less than a maximum diameter of the passageway (¶0077,  wherein the 18 gauge is 1.024 mm and the pellets can has 0.7 mm to 1mm diameter) and a chamfer angle extends at an angle of 10 degree to 45 degree relative to a longitudinal axis of the plunger (Fig. 2b).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified drug depot and the plunger of Hickey so that the drug depot positioned in the passageway, wherein the drug depot comprises a therapeutically effective amount of clonidine and a biodegradable polymer, wherein a ratio of the length to the diameter being 5.33:1, and wherein a chamfer angle of the tip portion is 10° to 45° relative to a longitudinal axis of the plunger as taught by McKay for the purpose of allowing the plunger tip pushes of the drug pellet for easier drug delivery which may has different shape (McKay, ¶0049, ¶0052).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783